Moran, P. J. The words of the two letters that form the contract in writing between the parties, merely gave to the plaintiff the option to sell the stock at a future time. He did not by the terms of the agreement sell, nor was he bound to sell, when the time named expired; nor did the defendant buy, but he contracted to do so after 1885, if plaintiff would then sell at the price named. The contract is clearly within the inhibition of Sec. 130 of the Criminal Code, and is similar to the one held void in Schnider v. Turner, 27 Ill. App. 220, and 130 Ill. 28. A like contract relating to the purchase of coal was recently held not enforcible by this court. Corcoran v. Lehigh & Franklin Coal Co., 37 Ill. App. 577. The judgment sustaining the demurrer is correct and will be affirmed. Judgment affirmed.